DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 2/1/2021 have been fully considered.

The claim objections have been withdrawn in view of the claim amendments.

The double patenting rejection has been withdrawn in view of the terminal disclaimer filed 2/1/2021 and approved 2/3/2021.

The 35 U.S.C. 112(b) rejection of claim 1 has been withdrawn in view of the claim amendments. The rejections of claims 2 and 3 have been rewritten in view of the claim amendments, please see below.

Regarding Applicant’s argument that the claimed geometric terms are determined based on the antennae geometry, whereas the cited references are directed to determination of an estimate or forecast of a phase difference Фij, Examiner replies 
Second, this is exactly what Strachan teaches. Strachan estimates phase difference Фij based on baseline vector aij (equation 5 in para. [0034], where aij is used to determine the phase difference; see paras. [0024] and [0033] for details regarding aij). Strachan’s estimated phase difference is the same as the geometric terms described in the specification.
Regarding Applicant’s argument that Strachan does not appear to teach processing the determined phase differences and determined geometric terms to determine a residual error for the determined phase differences, Examine respectfully disagrees - see paras. [0029]-[0036], esp. [0036] in view of para. [0007]; in particular the left hand side of equation 3 in para. [0007] is a residual error as claimed. Equation 3 shows a sum of the differences between estimated and measured phase differences, where said sum corresponds to the claimed residual error.

Regarding Applicant’s argument that Strachan teaches in paras. 37 and 38 that additional antenna pairs are required in order to resolve the ambiguity, or geometry changes, and therefore that more than the claimed single antenna pair, Examiner replies that the claim does not exclude either additional antenna pairs or geometry changes.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2 lines 4-7, it is unclear how to remove integer ambiguities and a common bias term from the determined geometric terms, as said terms would not appear to have any integer ambiguities or common bias term, being determined purely on the geometry of the attitude system and GNSS satellites (para. [0191] step 2).
The claim was originally rejected under 35 U.S.C. 112(b) for failing to include the geometric terms in the steps for determining residual error. According to the specification, the geometric terms are removed from the phase differences in order to determine the residual error (para. [0191] step 3). Examiner therefore would recommend the following amendments to claim 2 lines 4-9:
processing the determined phase differences 
processing the determined phase differences 
processing the determined phase differences to remove the determined geometric terms;
squaring the bias, geometric term, and ambiguity-free phase differences; and 
summing the squared phase differences, to provide the residual error.



Claim Rejections - 35 USC § 102
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co.v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strachan (US 20090167597 A1, cited on IDS).


receiving GNSS satellite signals from a plurality of satellites at a first antenna (405, Fig. 4) of a GNSS attitude determining system (Fig. 4 in view of para. [0052]); 
receiving GNSS satellite signals from the plurality of satellites at a second antenna of a GNSS attitude determining system (407, Fig. 4); 
measuring in the GNSS attitude system first signal phase values for a plurality of the GNSS satellite signals received at the first antenna (para. [0025]; 501, Fig. 5); 
measuring in the GNSS attitude system second signal phase values for a plurality of the GNSS satellite signals received at the second antenna (para. [0025]; 501, Fig. 5); 
determining in the GNSS attitude system phase differences between corresponding first signal phase values and second signal phase values, wherein corresponding signal phase values are signal phase values received by the first and second antennas of the GNSS attitude system from the same satellite (para. [0025]; 501, Fig. 5); 
determining, in the GNSS attitude system, geometric terms for the GNSS attitude system and its first and second antennas (para. [0034] estimated phase difference Φij based on baseline vector aij; also see “a phase difference forecast....” in 503, Fig. 5); 
processing in the GNSS attitude system, the determined phase differences and determined geometric terms to determine a residual error for the determined phase 
comparing in the GNSS attitude system the residual error to a predetermined threshold value to determine if the measure of residual error is a large residual error above the predetermined threshold value (equation 3 in shows such comparison); and, 
identifying received GNSS satellite signals as spoofed signal in the GNSS attitude system if the measure of residual error is a large residual error above the threshold value (the condition of equation 3 is not met if the measure of residual error is above the threshold Δn2 and the received signals are identified as spoofed).

Regarding claim 2, as best can be told, Strachan refers to resolving ambiguities in paras. [0005], [0037], and [0038], which resolution would remove said ambiguities from the phase differences. The phase difference itself eliminates receiver dependent biases and clock offsets. Squaring and summing the bias and ambiguity-free differences to provide a residual error is shown in equation 3.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strachan (US 20090167597 A1) in view of Fukuda (US 7,355,549 B2).

Regarding claim 3, as best can be told, Strachan does not teach that the steps of processing the determined phase differences to remove integer ambiguities and processing the determined phase differences to remove a common bias term occur simultaneously in the GNSS attitude system. 
According to paras. [0191] and [0192] of the specification, the Lambda method can simultaneously solve for the ambiguities and biases. The Lambda method is well-known in the art – for example see Fukuda 6:19-66. Fukuda 6:62-66 teaches baseline vector estimation based on the results of the Lambda method. Strachan, like Fukuda, estimates baseline vector aij as per paras. [0033]-[0038], where the need to estimate ambiguities is described in paras. [0005] and [0037]-[0038]. It would have been obvious to modify Strachan by removing integer ambiguities and a common bias term simultaneously, according to the Lambda method taught by Fukuda, because the baseline vector must be estimated somehow and Fukuda’s method is well-known and could be used with predictable results.

Regarding claim 4, Strachan teaches that the geometric terms are based on baseline length (magnitude, para. [0033]) and direction (vij, para. [0033]). Strachan does not teach that the geometric terms are based on yaw, pitch, and roll. However yaw, pitch, and roll angles are a conventional way to represent direction. For example . 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469.  The examiner can normally be reached on Monday-Thursday, 9AM - 4PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSI J GALT/Primary Examiner, Art Unit 3648